Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the communication received on 08/05/2020. 


Allowable Subject Matter
Claims 1-24 are allowed.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).

The cited prior art of record, Shaw et al. (US 5719073 A; hereinafter “Shaw”), Bowers et al. (US 6,563,106 B1; hereinafter “Bowers”) have been found to be the closest prior art.

Regarding independent claims 1, 9 and 15:

Shaw discloses some of the limitation including a MEMS micromirror device (figs. 1A-1J, 7-12) comprising:
a monolithic body of semiconductor material (10, 27 "silicon substrate") (figs. 1A-1J; C. 8, L. 59-61, C. 10, L. 36-42) having a first and a second main surfaces (e.g. a top surface and a bottom surface),
a suspended membrane (150) (fig. 7; C. 19, L. 15-22) arranged between a buried cavity (40, 54, 202) and the first main surface (e.g. top surface);
wherein the suspended membrane (150) comprises a supporting frame (204,206) (fig.9; C. 20, L. 7-18) and a mobile mass (200) (C. 20, L. 37-39) carried by the supporting frame (204,206) and rotatable about an axis (208) (C. 20, L. 37-39) parallel to the first main surface (e.g. top surface) (fig. 9); and
a reflecting region (260; fig.12) (C. 21, L. 29-43) over the mobile mass (200).

However, neither Shaw nor Bowers discloses all the claim limitations of independent claims 1, 9 and 15 and the claims are found allowable. Dependent claims are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893